MEMORANDUM ***
James Culliton appeals pro se from the district court’s summary judgment for defendants in Culliton’s action challenging the Department of the Interior’s decision to debar him from contracting with the United States government from October 2002 through February 2004. We have jurisdiction pursuant to 28 U.S.C. § 1291. We vacate and remand with instructions to dismiss the action as moot.
This action became moot when Culliton’s temporary debarment, based on a criminal conviction, ended in 2004. See GTE California, Inc. v. Fed. Communications Comm’n, 39 F.3d 940, 942 (9th Cir.1994). The district court should have dismissed this action, and should not have issued summary judgment for the defendants in January 2005.
We therefore vacate the district court’s decision and direct it to dismiss the action as moot. See Doe v. Madison Sch. Dist. No. 321, 177 F.3d 789, 799 (9th Cir.1999) (en banc).
*694VACATED AND REMANDED with instructions to dismiss the action as moot.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.